

Exhibit 10(a)24
SIXTH AMENDMENT TO THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, the Board of Directors of Southern Company Services, Inc. heretofore
established and adopted The Southern Company Supplemental Executive Retirement
Plan, as amended and restated effective June 30, 2016 (the “Plan”);
WHEREAS, under Section 6.2 of the Plan, the Benefits Administration Committee
(the “Committee”) may amend the Plan, provided the amendment either (a) does not
involve a substantial increase in cost to any Affiliated Employer, or (b) is
necessary, proper, or desirable in order to comply with applicable laws or
regulations enacted or promulgated by any federal or state governmental
authority; and
WHEREAS, the Committee, in its settlor capacity, desires to amend the Plan to
reflect the new method of allocating SERP Benefit liability for Participants who
have been employed by more than one Affiliated Employer.
NOW, THEREFORE, pursuant to the Resolution adopted on November 8, 2019, the
Committee hereby amends the Plan as follows, effective as specified herein:
1.
Effective January 1, 2019, the Plan is hereby amended by deleting Section 5.4 in
its entirety and replacing it with the following:
5.4    Allocation of SERP Benefit Liability. If a Participant entitled to a SERP
Benefit has been employed by more than one Affiliated Employer, then the
Affiliated Employer that employed the Participant as of the date of his
Separation from Service, as determined by the Administrative Committee, will be
responsible for payment of the entire SERP Benefit liability to such
Participant. However, settlement of obligations of the SERP Benefit liability
for Participants who transfer employment shall occur among the Affiliated
Employers using the methods described in this Section 5.4.
(a)    Transfers On or After January 1, 2019. With respect to a Participant with
a SERP Benefit who transfers employment from one Affiliated Employer to another
Affiliated Employer on or after January 1, 2019, the prior Affiliated Employer
shall be responsible for paying the Participant’s SERP Benefit earned through
the date of the Participant’s transfer.
(1)
Calculation. The amount of money to be transferred to the new Affiliated
Employer by the prior Affiliated Employer as payment for the transferred
liability shall be the Participant’s accumulated benefit obligation under
Accounting Standards Codification Section 715 as of December 31 of the year
during which he transfers employment, using data, assumptions, methods, and Plan
provisions as of the applicable ASC 715 measurement date.

(2)
Transfer of SERP Benefit Liability. The SERP Benefit liability for such
Participant will be transferred from the prior Affiliated






--------------------------------------------------------------------------------




Employer to the Participant’s new Affiliated Employer in the Plan Year following
the year in which the Participant’s employment transfer occurs, or as soon as
administratively feasible thereafter, using the method described in this
paragraph (a).
(3)
Payment. Payment of the amount described in paragraph (a)(2) will be made by the
Affiliated Employer at which the Participant was employed immediately prior to
his date of transfer to the Affiliated Employer to which the Participant’s
employment is transferred as soon as administratively feasible following
completion of the calculation described in paragraph (a)(2). A transferring
Affiliated Employer’s share of a Participant’s SERP Benefit liability will be
adjusted with interest from the date liability for the Participant’s SERP
Benefit is transferred to his new Affiliated Employer to the date his SERP
Benefit liability is settled with such new Affiliated Employer. For purposes of
this paragraph (a)(3), the interest rate shall be the 30-year Treasury yield as
published by the Department of Treasury for purposes of compliance with Code
Section 417(e) determined for September of the calendar year preceding the year
in which the transfer of SERP Benefit liability occurs.

(b)    Transfers Prior to January 1, 2019. With respect to a Participant with a
SERP Benefit who transferred employment from one or more Affiliated Employers to
another prior to January 1, 2019 and who has not commenced payment of his SERP
Benefit, either his current Affiliated Employer or his Affiliated Employer as of
the date of his Separation from Service, as applicable, shall be responsible for
paying his SERP Benefit.
(1)
Calculation. Each Affiliated Employer’s share of the SERP Benefit liability for
a Participant who transferred employment or Separated from Service prior to
January 1, 2019, shall be calculated by multiplying (A) the accumulated benefit
obligation of the Participant under Accounting Standards Codification Section
715 as of December 31, 2018, by (B) a fraction where the numerator of such
fraction is the Participant’s base rate of pay, as defined by the Administrative
Committee, received by the Participant at the respective Affiliated Employer as
of his date of his Separation from Service or transfer of employment, as
applicable, multiplied by the Accredited Service earned by the Participant at
the respective Affiliated Employer and where the denominator of such fraction is
the sum of all numerators calculated for each respective Affiliated Employer by
which the Participant has been employed.

(2)
Settlement of SERP Benefit Liability. The SERP Benefit liability for such
transferred Participant will be settled by any affected Affiliated Employers in
December 2019, or as soon as



2

--------------------------------------------------------------------------------




administratively feasible thereafter, using the method described in this
paragraph (b).
(3)
Payment. Such SERP Benefit liability will be paid by the Participant’s prior
Affiliated Employer(s) to either his current Affiliated Employer or his
Affiliated Employer as of the date of his Separation from Service, as
applicable. An Affiliated Employer’s share of a Participant’s SERP Benefit
liability will be adjusted with interest from December 31, 2018 to the date such
liability is settled with the Participant’s current Affiliated Employer or the
Affiliated Employer as of the date of his Separation from Service, as
applicable. For purposes of this paragraph (b)(3), the interest rate shall be
the 30-year Treasury yield as published by the Department of Treasury for
purposes of compliance with Code Section 417(e) determined for September of the
calendar year preceding the year in which the transfer of SERP Benefit liability
occurs.

2.
Except as amended herein by this Sixth Amendment, the Plan shall remain in full
force and effect.
IN WITNESS WHEREOF, the Committee, through its duly authorized representative,
has adopted this Sixth Amendment to The Southern Company Supplemental Executive
Retirement Plan, as amended and restated as of June 30, 2016, this 4th day of
December, 2019.
 
BENEFITS ADMINISTRATION COMMITTEE


 
By:
 
/s/James M. Garvie
 
 
 
 
 
Name:
James M. Garvie
 
 
 
 
 
Its:
 
Chairperson





3